Citation Nr: 0329827	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  00-12 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Service connection for keratosis and a fungal infection of 
the toes and feet.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to June 
1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for a 
fungal infection of the feet.

In January 2002, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.


FINDINGS OF FACT

1.  Competent evidence of a nexus between the current 
diagnosis of onychomycosis and tinea pedis and service, to 
include continuity of symptomatology, is not of record.

2.  Keratosis is a congenital or developmental defect.


CONCLUSIONS OF LAW

1.  A fungal infection of the toes and feet was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  Keratosis is not a disease or injury within the meaning 
of applicable law or regulations providing compensation 
benefits.  38 C.F.R. §§ 3.303(c), 4.9 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the March 2000 rating decision, the May 
2000 statement of the case, the July 2000, February 2001, 
June 2001, and April 2003 supplemental statements of the 
case, and an April 2003 letter.  In the March 2000 rating 
decision, the RO informed the veteran that while the service 
medical records showed that he had been diagnosed with tinea 
pedis and had been diagnosed with onychomycosis and 
hyperkeratosis in 1999, there was no showing of a chronic 
condition during service or of a relationship between the 
current diagnoses and service.  The Board notes that while 
the RO determined that the veteran's claim was not well 
grounded, the RO still properly informed the veteran of the 
bases for the denial of the claim-that the veteran had not 
brought forth evidence of continuity of symptomatology or a 
nexus between the current disability and service.  Thus, the 
veteran was informed that the evidence necessary to 
substantiate his claim would be evidence showing that the 
current diagnoses of onychomycosis and tinea pedis was 
related to service.  

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
April 2003 letter, the RO told the veteran that it had a duty 
to assist him with obtaining evidence, which was that it 
would make reasonable efforts to help him get evidence to 
support his claim, such as medical records, employment 
records, or records from other federal agencies.  The RO 
added that the veteran would need to give VA enough 
information about these records so that it would request them 
from the agency or the person who had the records.  It noted 
that the veteran had the ultimate responsibility to support 
his claim with the appropriate evidence.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2002).  Here, the RO had already obtained the veteran's 
service medical records from the National Personnel Records 
Center from when the veteran had filed his original claim for 
compensation in April 1982.  The RO obtained VA treatment 
records from the VA Greater Los Angeles Healthcare System.  
The RO had attached VA Forms 21-4142, Authorization and 
Consent to Release Information to VA, to the April 2003 
letter for the veteran to provide the information for VA to 
obtain records pertaining to the veteran's claim.  The 
veteran submitted a response that same month, stating that he 
had no further evidence or information to submit in 
connection with his claim.  Finally, the veteran was provided 
a VA examination and VA specifically requested a medical 
opinion as to the etiology of the current fungal infection of 
the feet and toes.  

As stated above, pursuant to 38 U.S.C.A. § 5103(a), upon 
receipt of a complete or substantially complete claim, VA 
must notify the claimant and claimant's representative, if 
any, of any information or evidence which has not already 
been provided that is necessary to substantiate the claim.  
Under subsection (b), it further provides that if such 
information or evidence is not received by VA within one year 
from the date of VA's notice to the claimant under 38 
U.S.C.A. § 5103(a), no benefit may be paid or furnished by 
reason of the claimant's application.  One of the regulations 
promulgated by VA to implement the VCAA has recently been 
invalidated.  Specifically, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1) which 
allowed a decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the veteran in the April 
2003 letter that the veteran should submit evidence within 
the next 30 days.  The RO did not inform the veteran he had 
one year to submit additional evidence.  However, the veteran 
responded to the letter that same month, indicating that he 
had no additional evidence to submit.  Therefore, the Board 
finds that there is no prejudice to the veteran as a result 
of any legal deficiency in the VCAA notice furnished pursuant 
to the invalidated regulation and that no useful purpose 
would be served by further delaying appellate review to 
provide corrected notice that the appellant has one year to 
provide additional information or evidence.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.



II.  Decision

The veteran asserts that service connection for a fungal 
infection on his feet is warranted.  He states that his 
current fungal infection on his feet is the same one he had 
in service.  

The service medical records show that in September 1980, the 
veteran was diagnosed with tinea pedis.  The examiner noted 
that the veteran had scaling on both feet.  In November 1980, 
he was seen for pes planus.  The examiner noted that the 
veteran had scaling on both feet and a nucleated 
hyperkeratotic lesion on the right anterior heel.  He entered 
diagnoses of tinea pedis and keratosis.  A June 1981 report 
of medical examination shows that clinical evaluations of the 
veteran's feet and skin were normal.  In a report of medical 
history completed by the veteran at that time, he denied ever 
having or having then skin diseases.  He reported a history 
of foot problems; however, the specific foot problems were 
not identified.  

A January 1982 annual physical examination shows that the 
veteran had no skin rashes or growths.  

In April 1982, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, seeking 
compensation for "poor arch support, bad feet."  

A July 1982 VA examination report shows that examination of 
the skin revealed no findings related to the feet.  The 
veteran reported that the problems with his feet were that he 
had aching along the arches whenever he was standing or 
walking for a prolonged period of time.  The examiner stated 
that there was no swelling, tenderness, muscle spasms, or 
circulatory impairment on either foot.  He noted there were 
two callosities on the ball of each foot.  The relevant 
diagnosis was bilateral pes planus.

VA outpatient treatment reports dated from January 1982 to 
August 1989 are silent for complaints of a fungal infection 
of the feet or a diagnosis of such.  

A May 1999 VA outpatient treatment report shows that the 
veteran was seen in the podiatry clinic.  The examiner stated 
that the nails of the toes were elongated and thickened.  He 
diagnosed onychomycosis.  In a December 1999 letter, a VA 
podiatrist stated that the veteran was diagnosed with 
onychomycosis in May 1999 and that treatment had begun for 
that condition.  He stated that the veteran had been 
diagnosed with hyperkeratosis in August 1999 and that 
treatment had begun for that condition.  

In December 1999, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he wanted to be 
considered for service connection for a fungal infection in 
his feet.  

In June 2000, the veteran presented oral testimony before a 
Hearing Officer at the RO.  He stated that he had developed 
the fungal infection on his feet during his second tour of 
duty in Korea.  He testified that he had walked on the "dry 
rice patties," which he believed was from where he developed 
the fungus.  The veteran stated that antifungal cream helped 
the fungus.  He noted that this occurred in 1980 and that in 
1995, the fungus infection came back.  The veteran asserted 
that it was the same type of fungal infection that he had had 
in service.  

In a July 2000 letter from the VA podiatry clinic, the 
podiatrist stated that the veteran had been diagnosed with 
keratoma, tinea pedis, and onychomycosis.  

In January 2002, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  The 
veteran stated that the fungal infection caused his feet to 
itch.  He stated that he developed a fungal infection while 
in Korea, which he felt was due to the rice paddies.  The 
veteran asserted that he believed that the fungal infection 
he had in service was the same fungal infection he had now.  
He admitted that the fungal infection did not come back until 
10 to 15 years following his discharge from service, but 
stated that the fungal infection had never really gone away.  

A September 2002 VA examination report shows that the 
examiner had an opportunity to review the claims file.  
Physical examination revealed thick, dry, hyperkeratotic skin 
on the soles and sides of the feet.  The examiner stated that 
the nails were thickened, dystrophic, and brittle.  He 
entered diagnoses of dry skin, keratosis plantaris, tinea 
pedis, and onychomycosis.  The examiner stated that keratosis 
palmaris was a genetic condition.  He noted that a June 1981 
examination noted no abnormalities of the skin or feet.  The 
examiner concluded that the condition seen on examination 
appeared to have developed since the veteran's discharge from 
active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a fungal infection of the 
toes and feet.  The service medical records show that the 
veteran was diagnosed with tinea pedis in 1980.  However, at 
the time of separation, clinical evaluations of the veteran's 
skin and feet were normal.  The first showing in the record 
of a fungal infection is in May 1999, which is 18 years 
following the veteran's discharge from service.  The veteran 
admits that the fungal infection went away in service and 
that it did not come back until 10 to 15 years following his 
discharge from service.  He asserts, however, that it is the 
same fungal infection as he had in service.  The Board agrees 
in that the diagnosis in service is the same diagnosis that 
he has now-tinea pedis.  Nevertheless, the tinea pedis in 
service was not shown to be chronic either during service, 
soon after service, or within 15 years following the 
veteran's discharge from service.  Thus, there is no evidence 
of continuity of symptomatology of tinea pedis or any other 
fungal infection of the toes and feet between service and 
1999.  The veteran is not competent to state that the current 
fungal infection related to the condition in service or that 
the condition in service was "chronic," as that requires a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Here, there is a medical opinion, wherein the VA 
examiner had an opportunity to review the claims file.  In 
the September 2002 examination report, he made a 
determination that the current diagnoses of tinea pedis and 
onychomycosis developed after the veteran's service.  There 
is no competent evidence to refute this determination.

The Board notes that the veteran was diagnosed with keratosis 
in service and has a current diagnosis of such.  However, in 
the September 2002 VA examination report, the examiner stated 
that such was a genetic condition.  Therefore, service 
connection cannot be granted for keratosis, as a medical 
professional has determined it is a congenital or 
developmental defect.  See 38 C.F.R. §§ 3.303(c), 4.9.  The 
Board is aware that the veteran's sister submitted a 
statement, asserting that the veteran's skin condition of the 
feet (presumably intending to apply to the noted keratosis) 
was not hereditary, as no one in their family had this 
problem.  Her opinion is given little probative value, as she 
has not been shown to have the requisite knowledge of medical 
principles that would permit her to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 2 Vet. App. at 494.  There is also 
no competent evidence showing problems with keratosis became 
more severe during service or that a superimposed element of 
disability developed therein.

The Board finds that the veteran's claim for service 
connection for a fungal infection of the toes and feet cannot 
be granted because he has not brought forth competent 
evidence of a nexus between the current diagnoses of tinea 
pedis and onychomycosis and service.  Additionally, as stated 
above, there is no evidence of continuity of symptomatology 
such as would support a finding of there having been a 
chronic condition during service.  Accordingly, for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for fungal infection of the toes and feet, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for keratosis and a fungal infection of 
the toes and feet is denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



